SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-34605 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: OmniAmerican Bank 401(k) Profit Sharing Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: OmniAmerican Bancorp, Inc. 1320 S. University Drive, Suite 900 Fort Worth, Texas 76107 OmniAmerican Bank 401(k) Profit Sharing Plan Financial Report December 31, 2010 and 2009 Contents Reports of Independent Registered Public Accounting Firm 1-2 Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-13 Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Pension Committee OmniAmerican Bank 401(k) Profit Sharing Plan Fort Worth, Texas We have audited the accompanying statements of net assets available for benefits of the OmniAmerican Bank 401(k) Profit Sharing Plan as of December 31, 2010, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010, and the changes in net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2010 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2010 financial statements taken as a whole. /s/ Crowe Horwath LLP South Bend, Indiana June 29, 2011 1 Report of Independent Registered Public Accounting Firm To the Trustees and Pension Committee OmniAmerican Bank 401(k) Profit Sharing Plan Fort Worth, Texas We have audited the accompanying statement of net assets available for benefits of OmniAmerican Bank 401(k) Profit Sharing Plan (the Plan) as of December 31, 2009.This financial statement is the responsibility of the Plan’s management.Our responsibility is to express an opinion on the financial statement based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the net assets available for benefits of OmniAmerican Bank 401(k) Profit Sharing Plan as of December 31, 2009 in conformity with U. S. generally accepted accounting principles. /s/ McGladrey & Pullen, LLP Dallas, Texas June 29, 2011 2 OmniAmerican Bank 401(k) Profit Sharing Plan Statements of Net Assets Available for Benefits December 31, 2010 and 2009 ASSETS Investments, at fair value (Notes 3 and 4): OmniAmerican Bancorp common stock $ $ — Mutual funds Pooled separate accounts Collective investment trust Total investments Receivables Notes receivable from participants Net assets, reflecting all investments at fair value Adjustment from fair value to contract value for interest in collective trust relating to fully benefit-responsive investment contract ) ) Net assets available for benefits $ $ See Notes to Financial Statements. 3 OmniAmerican Bank 401(k) Profit Sharing Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Additions to net assets attributed to: Interest on notes receivable from participants $ Dividends from mutual funds (Note 3) Net appreciation in fair value of investments (Note 3) Contributions: Employer Participant Rollover Total additions Deductions from net assets attributed to: Benefits paid to participants Administration expenses Total deductions Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ See Notes to Financial Statements. 4 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements Note 1. Description of Plan The following description of the OmniAmerican Bank 401(k) Profit Sharing Plan (the Plan) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering all eligible employees of OmniAmerican Bank (the Bank).The Plan is intended to satisfy all of the requirements for a qualified retirement plan under the appropriate provisions of the Internal Revenue Code (IRC).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Eligibility Employees of the Bank who have reached the age of 21 are eligible for participation in the Plan. Contributions The Plan allows participants to contribute up to a maximum of 100% of their pretax annual compensation, as defined by the Plan and subject to certain maximum limitations imposed by the IRC ($16,500 for 2010).Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions, subject to the maximum limit imposed by the IRC ($5,500 for 2010).The Bank may make discretionary matching contributions equal to a discretionary percentage of the participants’ contributions up to 5% of each participant’s annual compensation.The Bank may also make a profit sharing contribution which is allocated to participant’s accounts based on the ratio of the individual participant’s contribution to total participants’ contributions. Participant Accounts Each participant’s account is credited with the participant’s contribution and the Bank’s matching and profit sharing contributions.Plan earnings are allocated based on participant account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participants’ vested account. Vesting Participants are immediately vested in their salary deferral contributions plus actual earnings thereon.Vesting in the Bank’s contribution is based on years of credited service as defined in the Plan document.A participant is twenty percent (20%) vested after two years of service, with vesting increasing twenty percent (20%) per year thereafter until fully vested after six years of service.Participants also become fully vested in the Bank’s contribution if employment with the Bank ends because of death, disability, or retirement on or after the date on which the participant attains the age of 65. Payment of Benefits Upon termination of service due to death, disability, or retirement, a participant may elect to receive the vested interest of their account in the form of a lump sum payment; however, withdrawals of funds from a participant’s account must begin upon attaining age 70½.For termination of service due to other reasons, a participant may receive the value of the vested interest in their account as a lump sum distribution. 5 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements Effective August 26, 2009, the Plan was amended to change the form of distributions such that any portion of a participant’s account that has been invested in the qualifying employer securities fund shall be distributed in-kind in qualifying employer securities, unless the participant or beneficiary elects otherwise. Forfeitures At December 31, 2010 and 2009, forfeited non-vested amounts totaled $15,139 and $12,218, respectively.These amounts are used to reduce employer-matching contributions and/or to pay administrative expenses of the Plan.For the year ended December 31, 2010, forfeited non-vested accounts were $166,268, forfeitures of $165,108 were used to reduce employer contributions and $501 were used to pay Plan administrative expenses, and earnings on the forfeiture account were approximately $2,262. Investment Options Participants must direct their salary deferral contributions to selected investments as made available and determined by the Plan Sponsor.Participants may change their investment options at any time throughout the year via internet or direct phone access to the custodian. Effective August 26, 2009, the Plan was amended to add qualifying employer securities as an investment option. Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or fifty percent of their vested account balance.The loans are secured by the balance in the participant’s account and bear interest at rates of 4.25% to 9.25% at December 31, 2010 and 2009, which are commensurate with local prevailing rates.Loan terms may range from 1-5 years or longer if used to purchase the primary residence of the participant.Principal and interest are paid ratably through biweekly payroll deductions. Withdrawals Prior to Termination Participants may withdraw all or a portion of their vested account balance resulting from employer and participant contributions, in accordance with the withdrawal benefits and hardship provisions of the Plan. Note 2. Summary of Significant Accounting Policies Basis of Accounting The Plan’s financial statements are prepared using the accrual method of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and changes therein, and disclosures of contingent assets and liabilities.Actual results may differ from those estimates. 6 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements Investment Valuation and Income Recognition Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 4 for discussion of fair value measurements. Net appreciation (depreciation) includes the plan’s gains and losses on investments bought and sold as well as held during the year.Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Fully Benefit-Responsive Investment Contracts While Plan investments are presented at fair value in the statements of net assets available for benefits, any material difference between the fair value of the Plan’s indirect interests in fully benefit-responsive investment contracts and their contract value is presented as an adjustment line in the statements of net assets available for benefits, because contract value is the relevant measurement attribute for that portion of the Plan’s net assets available for benefits.Contract value represents contributions made to a contract, plus earnings, less participant withdrawals and administrative expenses.Participants in fully benefit-responsive contracts may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.The Plan holds an indirect interest in such contracts through its investment in a stable value fund. Notes Receivable from Participants Notes receivable from participants are reported at their unpaid principal balance plus any accrued but unpaid interest, with no allowance for credit losses, as repayments of principal and interest are received through payroll deductions and the notes are collateralized by the participants’ account balance. Payment of Benefits Benefits are recorded when paid. Administrative Expenses The Bank and the Plan participants share in the Plan expenses.Plan expenses related to participant distributions, loans, and other withdrawals are deducted from the participants’ accounts or investment income.The remaining Plan expenses are paid by the Bank and do not affect the participants’ accounts.Certain administrative functions are performed by officers or employees of the Bank.However, such officers and employees receive no compensation from the Plan. Income Taxes The Financial Accounting Standards Board (FASB) issued new guidance on accounting for uncertainty in income taxes.The Plan adopted this new guidance for the year ended December 31, 2009.Management evaluated the Plan’s tax positions and concluded that the Plan had maintained its tax exempt status and had taken no uncertain tax positions that require adjustment to the financial statements.Therefore, no provision or liability for income taxes has been included in the financial statements. 7 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements Recent Accounting Pronouncements In January 2010, the FASB amended existing guidance with respect to fair value measurement classification disclosures and clarification of existing disclosures.The guidance requires disclosures about transfers into and out of Levels 1 and 2 of the fair value hierarchy and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements.It also clarifies the existing fair value disclosures regarding valuation techniques and inputs used in those valuation models and at what level of detail fair value disclosures should be provided.The guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disaggregation of Level 3 activity, which is effective for interim and annual periods beginning after December 15, 2010.The adoption of this guidance did not have a material impact on the Plan’s current fair value disclosures. In September 2010, the FASB amended existing guidance with respect to the reporting of participant loans for defined contribution pension plans.The guidance requires that loans issued to participants be reported as notes receivable, segregated from plan investments, and be measured at their unpaid principal balances plus accrued but unpaid interest.This guidance is effective for reporting periods ending after December 15, 2010 and is to be applied retrospectively to all periods presented comparatively.Early application is permittedThe adoption of this guidance by the Plan resulted in a reclassification from investments to notes receivable from participants of $224,221 on the statement of net assets available for benefits as of December 31, 2009.Adoption had no effect on the Plan’s net assets available for benefits. Note 3. Investments The following is a summary of the investment information as of December 31, 2010 and 2009.Single investments representing more than 5% of the Plan’s net assets available for benefits as of December 31, 2010 and 2009 are separately identified. Common stock: OmniAmerican Bancorp Common Stock* $ $ — Mutual funds: Evergreen Money Market Fund** — Franklin Strategic Income Fund American Funds Fundamental Investment Fund Other mutual funds Pooled separate accounts: Principal Lifetime 2020 Account Principal Lifetime 2030 Account* Principal Lifetime 2040 Account Other pooled separate accounts Collective investment trust: Principal Stable Value Fund, fair value Adjustment from fair value to contract value ) ) $ $ 8 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements * Investment is less than 5% of Plan assets at December 31, 2009. ** Investment is less than 5% of Plan assets at December 31, 2010. During 2010, the Plan’s investment appreciated in value as follows: Common stock $ Mutual funds Pooled separate accounts Collective investment trust $ During the plan year ended December 31, 2010, the Plan had dividend income of $78,109. Note 4. Fair Value Measurements Fair value is the price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Fair value measurements are determined by maximizing the use of observable inputs and minimizing the use of unobservable inputs.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 — Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 — Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; · Inputs that are derived principally from or corroborated by observable market data by correlation or other means If the assets or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 — Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. Following is a description of the valuation methodologies used for assets measured at fair value. 9 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements OmniAmerican Bancorp common stock: The fair value of publicly-traded common stock is determined by quoted market prices which represent the value of shares held by the Plan at year end (Level 1 inputs). Mutual funds: The fair value of mutual funds is determined by quoted market prices on nationally recognized securities exchanges which represent the net asset value of shares held by the Plan at year end (Level 1 inputs). Pooled separate accounts: Pooled separate accounts are valued at the net asset value (NAV) of shares held by the plan at year end as reported by the fund managers (Level 2 inputs). Each of the pooled separate accounts invests either in multiple securities or in single mutual funds which are generally identified in the name of the pooled separate account.Value funds emphasize buying equity securities that appear to be undervalued.Blended funds invest in a mix of value and growth equity securities, with growth equity securities primary goal being capital appreciation, with little or no dividend payout.Real estate funds invest in equity securities of companies engaged in the real estate industry.Balanced funds invest in a mix of stocks and bonds that reflects either a moderate or conservative orientation.Investments in these funds can be redeemed daily upon request and has redemption prices that are determined by the fund’s net asset value per unit.There were no significant unfunded commitments as of December 31, 2010. Collective investment trust – Stable value fund: The Plan’s interest in the collective trust is reported at the net asset value of units held by the plan, which is based on the fair value of the collective trust’s underlying investments, including direct and indirect interests in fully benefit-responsive contracts, based on information reported by the investment advisor using the audited financial statements of the collective trust at year end (Level 2 inputs).The fund invests in conventional, synthetic and separate account investment contracts issued by life insurance companies, banks, and other financial institutions.The fund’s objective is to provide competitive levels of yield consistent with stable fixed-income methodology and the careful and prudent assumption of investment risk providing for preservation of capital, stability and predictability of returns, liquidity to pay plan benefits and high credit quality.Investments in this fund can be redeemed daily after a 30-day redemption notice period.There were no significant unfunded commitments as of December 31, 2010. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 10 OmniAmerican Bank 401(k) Profit Sharing Plan Notes to Financial Statements The following table sets forth by level, within the fair value hierarchy, the Plan’s investments at fair value as of December31, 2010 and 2009: Investments at Fair Value as of December 31, 2010 Description Total Level 1 Level 2 Level 3 OmniAmerican Bancorp common stock $ $ $
